      Case 5:21-cv-00988-HNJ Document 1 Filed 07/20/21 Page 1 of 11                          FILED
                                                                                     2021 Jul-20 PM 12:39
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                         NORTHEASTERN DIVISION


CHRISTOPHER CHURCH, Individually and                                      PLAINTIFF
on Behalf of All Others Similarly Situated


vs.                                  No. 5:21-cv-___


CERRO WIRE, LLC                                                          DEFENDANT


               ORIGINAL COMPLAINT—COLLECTIVE ACTION


       COMES NOW Plaintiff Christopher Church (“Plaintiff”), individually and on

behalf of all others similarly situated, by and through his attorney Courtney

Lowery of the Sanford Law Firm, PLLC, and for his Original Complaint—

Collective Action against Cerro Wire, LLC (“Defendant”), he does hereby state

and allege as follows:

                         I.      JURISDICTION AND VENUE

       1.     Plaintiff, individually and on behalf of all others similarly situated,

brings this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

(“FLSA”), for declaratory judgment, monetary damages, liquidated damages,

prejudgment interest, and costs, including reasonable attorneys’ fees as a result

of Defendant’s failure to pay Plaintiff and all others similarly situated a proper

overtime compensation for all hours that Plaintiff and all others similarly situated

worked.




                                         Page 1 of 11
                         Christopher Church, et al. v. Cerro Wire, LLC
                          U.S.D.C. (N.D. Ala.) Case No. 5:21-cv-___
                            Original Complaint—Collective Action
     Case 5:21-cv-00988-HNJ Document 1 Filed 07/20/21 Page 2 of 11




      2.     The United States District Court for the Northern District of

Alabama has subject matter jurisdiction over this suit under the provisions of 28

U.S.C. § 1331 because this suit raises federal questions under the FLSA.

      3.     Defendant conducts business within the State of Alabama.

      4.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

and (c)(2), because the State of Alabama has personal jurisdiction over

Defendant, and Defendant therefore “resides” in Alabama.

      5.     Plaintiff was employed by Defendant at its facilities located in

Morgan County.

      6.     The acts alleged in this Complaint had their principal effect within

the Northeastern Division of the Northern District of Alabama, and venue is

proper in this Court pursuant to 28 U.S.C. § 1391.

                               II.      THE PARTIES

      7.     Plaintiff is an individual resident and domiciliary of Morgan County.

      8.     Defendant is a foreign, limited liability company.

      9.     Defendant’s registered agent for service is Corporation Service

Company, Inc., at 641 South Lawrence Street, Montgomery, Alabama 36104.

      10.    Defendant, in the course of its business, maintains a website at

https://www.cerrowire.com/.

                        III.    FACTUAL ALLEGATIONS

      11.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.




                                       Page 2 of 11
                       Christopher Church, et al. v. Cerro Wire, LLC
                        U.S.D.C. (N.D. Ala.) Case No. 5:21-cv-___
                          Original Complaint—Collective Action
        Case 5:21-cv-00988-HNJ Document 1 Filed 07/20/21 Page 3 of 11




         12.   Defendant’s primary business is manufacturing copper building

wire.

         13.   During each of the three years preceding the filing of this

Complaint, Defendant employed at least two individuals who were engaged in

interstate commerce or in the production of goods for interstate commerce, or

had employees handling, selling, or otherwise working on goods or materials that

had been moved in or produced for commerce by any person, such as tools,

materials and equipment.

         14.   Defendant’s annual gross volume of sales made or business done

was not less than $500,000.00 (exclusive of excise taxes at the retail level that

are separately stated) during each of the three calendar years preceding the

filing of this complaint.

         15.   At all times material herein, Defendant was an “employer” of

Plaintiff within the meaning of the FLSA.

         16.   Defendant employed Plaintiff as an hourly-paid “Material Handler”

from September of 2020 until April of 2021.

         17.   At all times material herein, Defendant classified Plaintiff as non-

exempt from the overtime requirements of the FLSA and paid him an hourly

wage.

         18.   At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA.

         19.   In addition to his hourly rate, Plaintiff received periodic bonuses

based on safety, production and attendance (“bonuses”).

                                            Page 3 of 11
                            Christopher Church, et al. v. Cerro Wire, LLC
                             U.S.D.C. (N.D. Ala.) Case No. 5:21-cv-___
                               Original Complaint—Collective Action
     Case 5:21-cv-00988-HNJ Document 1 Filed 07/20/21 Page 4 of 11




      20.    Defendant also employed other hourly employees who received

these bonuses (hereinafter, “bonusing employees”).

      21.    The bonuses were based on measurable, objective criteria.

      22.    The bonuses are part of Defendant’s compensation package.

      23.    Plaintiff and other bonusing employees expected to receive and did

in fact receive these bonuses on a periodic basis.

      24.    At all relevant times herein, Defendant directly hired bonusing

employees to work at its facilities, paid them wages and benefits, controlled their

work schedules, duties, protocols, applications, assignments and employment

conditions, and kept at least some records regarding their employment.

      25.    Plaintiff regularly worked over forty hours per week while employed

by Defendant.

      26.    Other bonusing employees worked over forty hours in at least some

weeks while employed by Defendant.

      27.    During weeks in which Plaintiff and other bonusing employees

worked over forty hours, Defendant paid an improper overtime rate because

Defendant determined the regular rate of pay solely based on employees’ hourly

rate, without including the value of the nondiscretionary bonuses that Defendant

provided to Plaintiff and other bonusing employees.

      28.       Section 778.208 of Title 29 of the CFR requires that all forms of

compensation, such as nondiscretionary bonuses, “must be totaled in with other

earnings to determine the regular rate on which overtime pay must be based.”




                                        Page 4 of 11
                        Christopher Church, et al. v. Cerro Wire, LLC
                         U.S.D.C. (N.D. Ala.) Case No. 5:21-cv-___
                           Original Complaint—Collective Action
     Case 5:21-cv-00988-HNJ Document 1 Filed 07/20/21 Page 5 of 11




      29.    Therefore, Defendant violated the FLSA by not including all forms

of compensation, such as nondiscretionary bonuses, in the regular rate when

calculating Plaintiff’s and other bonusing employees’ overtime pay.

      30.    At all relevant times herein, Defendant has deprived Plaintiff and

similarly situated employees of proper overtime compensation for all of the hours

worked over forty per week.

      31.    Defendant knew or showed reckless disregard for whether its

actions violated the FLSA.

              IV.    REPRESENTATIVE ACTION ALLEGATIONS

      32.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

      33.    Plaintiff brings his FLSA claim on behalf of all other hourly,

bonusing employees who were employed by Defendant at any time within the

applicable statute of limitations period, who were classified by Defendant as

nonexempt from the overtime requirements of the FLSA, and who are entitled to

payment of the following types of damages:

      A.     Payment of a lawful overtime premium for all hours worked for

Defendant in excess of forty hours in a week;

      B.     Liquidated damages; and

      C.     Attorney’s fees and costs

      47.    Plaintiff proposes the following collective under the FLSA:

       All hourly-paid employees who earned a bonus in connection
           with work performed in any week in which they worked
              more than forty hours within the past three years.

                                       Page 5 of 11
                       Christopher Church, et al. v. Cerro Wire, LLC
                        U.S.D.C. (N.D. Ala.) Case No. 5:21-cv-___
                          Original Complaint—Collective Action
     Case 5:21-cv-00988-HNJ Document 1 Filed 07/20/21 Page 6 of 11




       48.    In conformity with the requirements of FLSA Section 16(b), Plaintiff

has filed or will soon file a written Consent to Join this lawsuit.

       49.    The relevant time period dates back three years from the date on

which Plaintiff’s Original Complaint—Collective Action was filed herein and

continues forward through the date of judgment pursuant to 29 U.S.C. § 255(a),

except as set forth herein below.

       50.    The proposed FLSA collective members are similarly situated in

that they share these traits:

       A.     They were classified by Defendant as non-exempt from the

overtime requirements of the FLSA;

       B.     They were paid hourly rates;

       C.     They were eligible for and received nondiscretionary bonuses;

       D.     They worked over forty hours in at least one week in which they

performed work in connection with a bonus; and

       E.     They were subject to Defendant’s common policy of failing to

include the bonuses in their hourly rate when calculating their overtime pay.

       51.    Plaintiff is unable to state the exact number of the class but

believes that there are at least one hundred (100) other employees who worked

as hourly employees and received an improperly calculated overtime rate due to

Defendant’s failure to include the nondiscretionary bonuses in the regular rate.

       52.    Defendant can readily identify the members of the Section 16(b)

collective which encompasses all hourly employees who received a bonus and

worked more than forty hours in a week.

                                        Page 6 of 11
                        Christopher Church, et al. v. Cerro Wire, LLC
                         U.S.D.C. (N.D. Ala.) Case No. 5:21-cv-___
                           Original Complaint—Collective Action
      Case 5:21-cv-00988-HNJ Document 1 Filed 07/20/21 Page 7 of 11




       53.     The names and physical and mailing addresses of the FLSA

collective action plaintiffs are available from Defendant, and a Court-approved

Notice should be provided to the FLSA collective action plaintiffs via first class

mail and email to their last known physical and electronic mailing addresses as

soon as possible, together with other documents and information descriptive of

Plaintiff’s FLSA claim.

                         V.    FIRST CLAIM FOR RELIEF
                   (Individual Claim for Violation of the FLSA)

       54.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       55.     Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       56.     29 U.S.C. § 207 requires employers to pay employees 1.5x the

employee’s regular rate for all hours that the employee works in excess of 40 per

week, unless an employee meets certain exemption requirements of 29 U.S.C. §

213 and all accompanying DOL regulations.

       57.     Defendant classified Plaintiff as nonexempt from the overtime

requirements of the FLSA.

       58.     Defendant violated 29 U.S.C. § 207 by not paying Plaintiff a proper

overtime rate for all hours worked in excess of forty per week.

       59.     Defendant violated Section 778.208 of Title 29 of the CFR by not

including all forms of compensation, including nondiscretionary bonuses, for

Plaintiff in his regular rate when calculating his overtime pay.


                                          Page 7 of 11
                          Christopher Church, et al. v. Cerro Wire, LLC
                           U.S.D.C. (N.D. Ala.) Case No. 5:21-cv-___
                             Original Complaint—Collective Action
      Case 5:21-cv-00988-HNJ Document 1 Filed 07/20/21 Page 8 of 11




       60.     Defendant’s conduct and practice, as described above, has been

and is willful, intentional, unreasonable, arbitrary and in bad faith.

       61.     By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for, and Plaintiff seeks, unpaid overtime wages, liquidated damages, and

costs, including reasonable attorney’s fees as provided by the FLSA.

       62.     Alternatively, should the Court find that Defendant acted in good

faith in failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an

award of prejudgment interest at the applicable legal rate.

                      VI.    SECOND CLAIM FOR RELIEF
               (Collective Action Claim for Violation of the FLSA)

       63.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       64.     Plaintiff brings this collective action on behalf of himself and all

similarly situated employees who were employed by Defendant and received

nondiscretionary bonuses, to recover monetary damages owed by Defendant to

Plaintiff and members of the putative collective for overtime compensation for all

the hours he and they worked in excess of forty each week.

       65.     29 U.S.C. § 207 requires employers to pay employees 1.5x the

employee’s regular rate for all hours that the employee works in excess of 40 per

week, unless an employee meets certain exemption requirements of 29 U.S.C. §

213 and all accompanying DOL regulations.

       66.     Defendant classified Plaintiff and all others similarly situated as

non-exempt from the overtime requirements of the FLSA.


                                         Page 8 of 11
                         Christopher Church, et al. v. Cerro Wire, LLC
                          U.S.D.C. (N.D. Ala.) Case No. 5:21-cv-___
                            Original Complaint—Collective Action
     Case 5:21-cv-00988-HNJ Document 1 Filed 07/20/21 Page 9 of 11




       67.    Defendant violated 29 U.S.C. § 207 by not paying Plaintiff and all

others similarly situated a proper overtime rate for all hours worked in excess of

forty per week.

       68.    Defendant violated Section 778.208 of Title 29 of the CFR by not

including all forms of compensation, such as nondiscretionary bonuses, given to

Plaintiff and others in their regular rate when calculating their overtime pay.

       69.    Upon information and belief, Plaintiff and all or almost all

employees who received nondiscretionary bonuses worked more than forty hours

in at least one week in which they performed work connected to a bonus.

       70.    Defendant failed to pay Plaintiff and similarly situated employees at

the proper overtime rate.

       71.    Defendant’s conduct and practice, as described above, has been

and is willful, intentional, unreasonable, arbitrary and in bad faith.

       72.    By reason of the unlawful acts alleged in this Complaint, Defendant

is liable to Plaintiff and all those similarly situated for, and Plaintiff and all those

similarly situated seek, unpaid overtime wages, liquidated damages, and costs,

including reasonable attorney’s fees as provided by the FLSA.

       73.    Alternatively, should the Court find that Defendant acted in good

faith in failing to pay Plaintiff and all those similarly situated as provided for by the

FLSA, Plaintiff and all those similarly situated are entitled to an award of

prejudgment interest at the applicable legal rate.




                                        Page 9 of 11
                        Christopher Church, et al. v. Cerro Wire, LLC
                         U.S.D.C. (N.D. Ala.) Case No. 5:21-cv-___
                           Original Complaint—Collective Action
     Case 5:21-cv-00988-HNJ Document 1 Filed 07/20/21 Page 10 of 11




                            VII.     PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff                         Christopher Church,

individually on behalf of all others similarly situated, respectfully prays as follows:

       A.     That Defendant be summoned to appear and answer herein;

       B.     That Defendant be required to account to Plaintiff, the collective

members and the Court for all of the hours worked by Plaintiff and the collective

members and all monies paid to them;

       C.     A declaratory judgment that Defendant’s practices alleged herein

violate the FLSA and the attendant regulations;

       D.     Certification of a collective under Section 216 of the FLSA of all

individuals similarly situated, as further defined in any motion for the same;

       E.     Judgment for damages for all unpaid back wages owed to Plaintiff

and members of the collective from a period of three years prior to this lawsuit

through the date of trial under the FLSA and the attendant regulations;

       F.     Judgment for liquidated damages pursuant to the FLSA and the

attendant regulations;

       G.     An order directing Defendant to pay Plaintiff and members of the

collective interest, reasonable attorney’s fees and all costs connected with this

action; and

       H.     Such other relief as this Court may deem just and proper.




                                        Page 10 of 11
                         Christopher Church, et al. v. Cerro Wire, LLC
                          U.S.D.C. (N.D. Ala.) Case No. 5:21-cv-___
                            Original Complaint—Collective Action
Case 5:21-cv-00988-HNJ Document 1 Filed 07/20/21 Page 11 of 11




                                     Respectfully submitted,

                                     CHRISTOPHER CHURCH, Individually
                                     and on Behalf of All Others
                                     Similarly Situated, PLAINTIFF

                                     SANFORD LAW FIRM, PLLC
                                     10800 Financial Center Parkway, Suite 510
                                     Little Rock, Arkansas 72211
                                     Telephone: (501) 221-0088
                                     Facsimile: (888) 787-2040

                                     /s/ Courtney Lowery
                                     Courtney Lowery
                                     Ala. Bar No. 4047-v46j
                                     courtney@sanfordlawfirm.com




                              Page 11 of 11
               Christopher Church, et al. v. Cerro Wire, LLC
                U.S.D.C. (N.D. Ala.) Case No. 5:21-cv-___
                  Original Complaint—Collective Action
